--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.34
 
 
Membership Interest Pledge Agreement


This MEMBERSHIP INTEREST PLEDGE AGREEMENT (this “Agreement”) is entered into as
of September 14, 2015 (the “Effective Date”) by and between Jammin Java Corp., a
Nevada corporation (“Company”), and Typenex Co-Investment, LLC, a Utah limited
liability company (the “Pledgor”).
 
A.           Pursuant to the terms and conditions of that certain Securities
Purchase Agreement of even date herewith by and between the Pledgor and Company
(the “Purchase Agreement”), the Pledgor has issued to Company a Secured Investor
Note in the principal amount of $250,000.00 (the “Note”). All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Purchase Agreement.
 
B.           The Pledgor has agreed to pledge a 40% membership interest in
Typenex Medical, LLC, an Illinois limited liability company (“Typenex Medical”),
to secure the Pledgor’s performance of its obligations under the Note.
 
C.           Company is willing to accept the Note only upon receiving the
Pledgor’s pledge of such membership interest as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.           Grant of Security Interest.  The Pledgor hereby pledges to Company
as collateral and security for the Secured Obligations (as defined in Section 2)
a 40% membership interest in Typenex Medical (the “Pledged Interest”).  Company
shall have the right to exercise the rights and remedies set forth herein and in
the Note if a Payment Default (as defined in the Note) shall occur. Such Pledged
Interest, together with any additions, replacements, accessions or substitutes
therefor or proceeds thereof, are hereinafter referred to collectively as the
“Collateral”.
 
2.           Secured Obligations.  During the term hereof, the Collateral shall
secure the performance by the Pledgor of all of its payment obligations under
the Note (the “Secured Obligations”).
 
3.           Perfection of Security Interests.  The Pledgor hereby authorizes
Company to file and record, as the Pledgor’s attorney-in-fact, any financing
statements, any carbon, photographic or other reproduction of a financing
statement, or other paper that may be necessary in order to create, preserve,
perfect or validate any security interest or to enable Company to exercise and
enforce its rights hereunder with respect to any of the Collateral.
 
4.           Representations and Warranties of the Pledgor.  The Pledgor
represents and warrants hereby to Company as follows with respect to the Pledged
Interest:
 
4.1.           Title.  The Pledgor is the sole owner of the Pledged Interest,
having good and marketable title thereto; provided, however, that the Pledged
Interest may be subject to other liens and encumbrances. The Pledged Interest is
subject to the applicable transfer restrictions which may be imposed under the
operating agreement of Typenex Medical or other governing documents of Typenex
Medical or applicable federal and state securities laws.
 
4.2.           Binding Effect.  This Agreement constitutes a legal, valid and
binding obligation of the Pledgor enforceable in accordance with its terms
(except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, and similar laws now or
hereafter in effect).
 
 
 

--------------------------------------------------------------------------------

 
5.           Preservation of the Value of the Collateral.  The Pledgor shall pay
all taxes, charges, and assessments against the Collateral and do all acts
necessary to preserve and maintain the value thereof.
 
6.           Collection of Distributions and Interest.  During the term of this
Agreement and so long as no Payment Default has occurred and is continuing under
the Note, the Pledgor is authorized to collect all distributions, interest
payments, and other amounts that may be, or may become, due on any of the
Collateral.
 
7.           Voting Rights.  Unless and until Company has rightfully exercised
its rights under this Agreement to foreclose its security interest in the
Collateral, the Pledgor shall have the right to exercise any voting rights
evidenced by, or relating to, the Collateral.
 
8.           Company Not a Member or Partner.  The pledge of the Pledged
Interest hereunder does not, in and of itself, constitute an assignment of any
rights or obligations of the Pledgor as a member in or of Typenex
Medical.  Company is not, in any manner or respect, a member, partner or joint
venturer in or with Typenex Medical.
 
9.           Remedies upon Default.  Upon the occurrence and during the
continuance of a Payment Default under the Note (“Event of Default”), Company
may exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under applicable law (irrespective of
whether such applies to the affected items of Collateral).  The Pledgor agrees
that, to the extent notice of sale shall be required by law, at least fifteen
(15) calendar days’ notice to the Pledgor of the time and place of any public
sale or the time after which a private sale is to be made shall constitute
reasonable notification.
 
10.           Termination of Agreement and Security Interests.  Company
covenants and agrees that on the earlier of (i) the date the Note is repaid in
full and (ii) at Pledgor’s option, the date that is six (6) months and three (3)
days following the Effective Date, or such later date as specified by the
Pledgor in its sole discretion (the “Termination Date”), this Agreement and all
security interests granted hereunder with respect to the Collateral shall
terminate (and all such security interests shall be deemed released).  At the
Termination Date, Pledgor, as Company’s attorney-in-fact, shall be authorized to
terminate all UCC Financing Statements (Form UCC1) (each a “Financing
Statement”) filed hereunder by way of filing a UCC Financing Statement Amendment
(Form UCC3) with respect to each such Financing Statement, and to take all other
action (including making all filings) necessary to reflect that this Agreement
and the security interests granted hereunder have terminated.  Any portion of
the Collateral held by or on behalf of Company shall be returned to the Pledgor
within five (5) business days of the Termination Date and Company shall timely
execute and deliver to the Pledgor, and file and/or record, as necessary, all
such documents as the Pledgor shall reasonably request to evidence the
termination of this Agreement and all security interests granted hereunder and
the return of the Collateral to the Pledgor.  Notwithstanding any other
provision contained herein, all provisions of this Agreement that by their
nature are intended to survive the termination of this Agreement shall survive
the termination of this Agreement.
 
11.           Substitution of Collateral. Notwithstanding anything to the
contrary herein, the Pledgor may, in the Pledgor’s sole discretion, add
additional collateral to the Collateral and/or may substitute Collateral as the
Pledgor deems fit, provided that the fair market value of the substituted
Collateral may not be less than the outstanding balance of the Note as of the
date of any such substitution.  Pledgor, as Company’s attorney-in-fact, shall be
authorized to file a UCC Financing Statement Amendment (Form UCC3) with respect
to each applicable Financing Statement to reflect such substitution of
Collateral.  Any portion of the Collateral replaced by the substituted
Collateral that is held by or on behalf of Company shall be returned to the
Pledgor within five (5) business days of Pledgor’s written notice of
substitution, and Company shall timely execute and deliver to the Pledgor, and
file and/or record, as necessary, all such documents as the Pledgor shall
reasonably request to evidence such substitution of Collateral.
 
 
2

--------------------------------------------------------------------------------

 
12.           Application of Collateral Proceeds.  Upon the occurrence and
during the continuance of an Event of Default, any cash held by Company as
Collateral and all cash proceeds received by Company in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by Company of its remedies as a secured creditor as
provided in Section 9 shall be paid to and applied as follows:
 
12.1.           First, to the payment of reasonable costs and expenses,
including all amounts expended to preserve the value of the Collateral, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Company;
 
12.2.           Second, to the payment to Company of the amount then owing or
unpaid on the Note (to be applied first to accrued interest and second to
outstanding principal); and
 
12.3.           Third, to the payment of the surplus, if any, to the Pledgor,
its assigns, or to whosoever may be lawfully entitled to receive the same.
 
13.           Expenses.  The Pledgor agrees to pay and reimburse Company upon
demand for all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) that Company may incur in connection
with (a) the custody, use or preservation of, or the sale of, collection from or
other realization upon, any of the Collateral, (b) the exercise or enforcement
of any rights or remedies granted hereunder, under any of the Note or otherwise
available to it (whether at law, in equity or otherwise), or (c) the failure by
the Pledgor to perform or observe any of the provisions hereof.
 
14.           Governing Law; Venue.  Except as otherwise specifically set forth
herein, the parties expressly agree that this Agreement shall be governed solely
by the laws of the State of Utah for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each party consents to and expressly agrees that exclusive venue for
arbitration of any dispute arising out of or relating to this Agreement or the
relationship of the parties or their affiliates shall be in Salt Lake County or
Utah County, Utah.
 
15.           Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO
ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.
 
16.           Purchase Agreement; Arbitration of Disputes. By executing this
Agreement, each party agrees to be bound by the terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents (as
defined in the Purchase Agreement), including without limitation the Arbitration
Provisions set forth as an Exhibit to the Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

 
17.           Waivers and Amendments.
 
17.1.           Non-waiver.  No failure or delay on either party’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.
 
17.2.           Amendments and Waivers.  This Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by the Pledgor and Company; provided, however, that the Pledgor may amend
this Agreement to add additional Secured Investor Notes or Investor Notes (as
such terms are defined in the Purchase Agreement) to the definition of “Note” in
the Recitals above without Company’s consent thereto and in such event it shall
be sufficient to amend this Agreement for the Pledgor to give written notice of
such amendment to Company.  For the avoidance of doubt, in the event the Pledgor
amends this Agreement as permitted in the preceding sentence, any such Secured
Investor Notes or Investor Notes that are added to the definition of “Note” set
forth in the recitals above shall automatically become a Note for all purposes
hereunder and shall be secured by the Collateral pursuant to the terms and
conditions set forth herein from the date of such amendment. Each waiver or
consent under any provision hereof shall be effective only in the specific
instances for the purpose for which given.
 
18.           Notices.  Unless otherwise provided for herein, all notices,
requests, demands, claims and other communications hereunder shall be given in
accordance with the subsection of the Purchase Agreement titled
“Notices.”  Either party may change the address to which notices, requests,
demands, claims or other communications hereunder are to be delivered by
providing notice thereof in the manner set forth in the Purchase Agreement.
 
19.           Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement or be given any substantive effect.
 
20.           Attorneys’ Fees.  Without limiting any other provision contained
herein, in the event of any action at law or in equity to enforce or interpret
the terms of this Agreement, the parties agree that the party who is awarded the
most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses.  Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.
 
21.           Construction and Interpretation. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and each
party has been represented by its or its own legal counsel. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
 
22.           Successor and Assigns; Assignment.  The terms and provisions of
this Agreement shall be binding upon, and, subject to the provisions of this
Section, the benefits thereof shall insure to, the parties hereto and their
respective successors and assigns; provided, however, that the rights, interests
or obligations of Company hereunder may not be assigned, by operation of law or
otherwise, in whole or in part, by Company without the prior written consent of
the Pledgor, which consent may be withheld at the sole discretion of the
Pledgor; provided, however, that in the case of a merger, sale of substantially
all of Company’s assets or other corporate reorganization, the Pledgor shall not
unreasonably withhold, condition or delay such consent.
 
 
4

--------------------------------------------------------------------------------

 
23.           Severability.  If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted by law and the balance of this
Agreement shall remain in full force and effect.
 
24.           Entire Agreement.  This Agreement, together with the Purchase
Agreement and Note and all other Transaction Documents, constitute and contain
the entire agreement between Company and the Pledgor and supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.
 
25.           Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by facsimile or email shall be equally as
effective as delivery of an original executed counterpart of this Agreement.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Pledgor and Company have caused this Agreement to be
duly executed and delivered by their officers thereunto, as applicable, duly
authorized as of the date first written above.
 
 
 

   
PLEDGOR:


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By: /s/ John M. Fife             
John M. Fife, President






COMPANY:


Jammin Java Corp.




By: /s/ Anh Tien Tran              
Printed Name: Anh Tien Tran
Title: President                       
               

 
 
 
 
 
 
 
 
 
 

[Signature Page to Membership Interest Pledge Agreement]
 
6

--------------------------------------------------------------------------------

 

